Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2021 has been entered.


 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2021 was filed after the mailing date of the Notice of Allowance on 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the amendment filed 10/30/2021.
Claims 1 and 16-28 are pending. Claims 18, 21, 25, and 28 have been amended.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. MichaelT. Ghobrial, Reg. No. 65,915, on July 28, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1, Lines 12-14, “ determining a first set of CCEs and a second set of CCEs from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs are associated with a physical downlink control channel, PDCCH, transmission; and ” should be replaced by ---- determining a first set of CCEs and a second set of CCEs from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs are associated with a physical downlink control channel (PDCCH)  transmission; and --------.

Claim 22, Lines 6-8, “ determining a first set of CCEs and a second set of CCEs from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs are associated with a physical downlink control channel, PDCCH, transmission; and ” should be replaced by ---- determining a first set of CCEs and a second set of CCEs from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs (PDCCH)  transmission; and --------.


Allowable Subject Matter
Claims 1, 16-28  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ receiving the PDCCH transmission using one or more of a first beam state associated with the first set of CCEs and a second beam state associated with the second set of CCEs ” and in combination with other limitations recited as specified in claim 1.

Claim  22  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ receiving the PDCCH transmission using one or more of a first beam state associated with the first set of CCEs and a second beam state associated with the second set of CCEs ” and in combination with other limitations recited as specified in claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412